The following opinion was filed May 24, 1910:
TimliN, J.
(dissenting). Eighty acres of presumably ag~ ricultural land worth $6,000 mortgaged for $1,500, personal property of a value not disclosed, and $400 in money, subject to unsecured debts of $917, were disposed of by the testator by will in these words:
“After the payment of my just debts and funeral expenses, I give, devise and bequeath all the rest of my property, both real estate and personal property, for masses for the repose of my father’s and mother’s and sister’s and brother’s and my own soul. The masses will be said according to the directions, of Thomas J. Fenton and *J. P. Watt of Maple Grove, Wis.,. and I hereby appoint them to direct when and where to say-said masses. I hereby appoint J. P. Watt of Maple Grove,, Wis., as executor of this my last will and testament.”
The testator was a member of the Roman Catholic church-It will be noticed that the property is not devised or bequeathed to any designated person nor expressly in trust, nor is there any suggestion on the face of the instrument that the testator himself intended any public benefit. This last may have been supplied, however, by proof of the fact that he was. a Roman Catholic, and that according to the tenets of that faith the celebration of masses, although expressly for the souls of certain designated deceased persons, nevertheless inures to the benefit of all participants in the ceremony and to-the benefit of all mankind. A power, however, is given to. two named persons to direct when and where the masses shall *104be said. It is further provided that the masses are to be said according to the direction of these two persons; but this cannot be taken to mean that they are to alter or modify the ceremony, but, as appears from the evidence, merely to designate whether low mass or high mass is to be said, and when and where. There appears to be a wide discretion vested in these two persons with respect to the exercise of the power. There are no active duties which require the intervention of a trustee or which might change the disposition of the property from a mere passive use to an active trust, unless we infer from the will a necessity for selling and converting the land into money. It also appeal’s from the testimony of a priest of this church that the mass is a ceremonial prayer and sacrifice, which must be celebrated by an authorized or ordained priest, but in which any member of the public may participate. The doctrine of the church is that not only the souls of the departed for which the mass is specially offered, but all present and participating in the ceremonies and, indeed, all mankind, derive spiritual benefit therefrom. The priest is bound to say the masses within a fixed time (not given) unless the individual ordering and paying for the masses grants unlimited time, and the stipend for a low mass is $1, for a high mass $5 and upward. The designation of one low mass per year as an obit would continue this trust several thousand years.
I have no doubt that any person in this state by private bequest can devote all or any part of his property to pay for masses by giving it to some designated person competent to take. I have no doubt that the celebration of masses for the souls of the dead constitutes a “public charity” or a “pious use” within the meaning of these terms at common law; and I have no doubt that the court will not permit a charitable trust to fail for want of a trustee, but will appoint one to carry it out; and I have no doubt that under the statutes of *105this state relating to perpetuities charitable uses are exempted from the rules against remoteness. That statute is as follows:
“The absolute power of alienation shall not be suspended by any limitation or condition whatever for a longer period than during the continuance of two lives in being at the creation of the estate and twenty-one years thereafter, except in the single case mentioned in the next section, and except when real estate is given, granted or devised to a charitable use or to literary or charitable corporations which shall have been ■organized under the laws of this state, for their sole use and benefit, or to any cemetery corporation, society or association.” Sec. 2039, Stats. (1898), as amended by ch. 511, Laws of 1905.
This is as far as the case was presented by the appellant, and so far I agree with him. But we have in our state constitution (sec. 18, art. I) as follows:
“The right of every man to worship Almighty 'God according to the dictates of his own conscience shall never be infringed ; nor shall any man be compelled to attend, erect or support any place of worship, or to maintain any ministry, against his consent; nor shall any control of, or interference with, the rights of conscience be permitted, or any preference be given by law to any religious establishments or modes of worship; nor shall any money be drawn from the treasury for the benefit of religious societies, or religious or theological seminaries.”
Under this constitutional provision, can this state through its courts or legislature compel, direct, or regulate the celebration of masses? Gould the attorney general on relation of any of the beneficiaries of this trust, or on his own motion, maintain an action to compel or direct the saying of these masses ? I think not. If he could not, the charitable trust, if one is created, is invalid, because a charitable trust that cannot be enforced is not valid. 2 Perry, Trusts (4th ed.) §§ 108, 711. This question has usually arisen with reference to such great degree of indefiniteness that it has been *106found impossible for tbe courts to ascertain and enforce tbe wishes of tbe testator. But the basic principle is tbe inability of tbe state to enforce tbe trust. Where that inability exists tbe charitable trust is void. Heiss v. Murphey, 40 Wis. 276; Tilden v. Green, 130 N. Y. 29, 28 N. E. 880, 21 Am. St. Rep. 487; Bridges v. Pleasants, 39 N. C. 26, 44 Am. Dec. 94, 101, and cases in note. The constitution prohibits any control of or interference with tbe right of conscience. It is manifestly no answer to this to say that there is no likelihood that the masses will be refused nor no likelihood that they will be celebrated outside of this state whereby the people of this state will have no benefit from the charity. The question is: Can the state regulate the saying of masses, and compel, if occasion requires, the saying of such masses in this state ? If the state can enforce the saying of masses for the spiritual benefit of non-Catholics, who are, according to the majority opinion, with Catholics the beneficiaries of this charitable trust, the trust is valid; if not, it is invalid. It is quite idle to cite precedents upon this point from the courts of states which have no such constitutional restriction. The decision of the majority of the court in effect decides that the state has such power. This difficulty exists if we take the most favorable view of the devise, namely, that the will requires the real estate to be sold and converted into money and the proceeds of the sale used in paying for masses. If there is no such equitable conversion we run into additional difficulties. If under our statute of uses (secs. 2071 and 2073, Stats. 1898) the title of the trustee to be appointed by the court is merely nominal and is connected with no power of actual disposition or management of the land because there is no requirement of the will that the land be sold and converted into money, then the legal title, by force of these statutes, rests in the beneficiaries. But the beneficiaries must be either the departed souls, the public, i. e. the state of Wisconsin, or the priests who receive *107the value of the use fo-r saying masses. The souls cannot hold real estate, and the state cannot take title for the purpose of having its people receive this religions instruction under the constitutional prohibition mentioned, so the title must be in the Roman Catholic church, or in the persons who-take the rents and profits for their services in celebrating the masses, or in no one. Sullivan v. Bruhling, 66 Wis. 472, 29 N. W. 211; Ruth v. Oberbrunner, 40 Wis. 238, 258; Webster v. Morris, 66 Wis. 366, 28 N. W. 353; Holmes v. Mead, 52 N. Y. 332.
If, however, it be contended that the court may change the nature of the charitable trust by not only appointing a trustee, but also by imposing upon him active duties (other than sale and conversion into money), not found in the will, or if it be considered that charitable uses are not executed by the1 statute, then we have a case where the use of land is held in this state upon a tenure long ago obsolete, also forbidden by our state constitution. If the land is not required to be sold, but may be held in trust indefinitely and the rents and profits devoted to paying for masses for the designated souls and incidentally for all mankind, the legal title must be in the trustee appointed by the court, the beneficial use in the religious association which receives all the rents and profits and says the masses for the public, or in the public. This is-a replica of the tenure of frankalmoign or the tenure of divine service. The use of land cannot be held on any such' tenure in this state, as T understand the law.
“Tenure in frankalmoign, in libera eleemosyna, or free alms, is that whereby a religious corporation, aggregate or sole, holdeth lands of the donor to them and their successors forever. The service which they were bound to render for these lands was not certainly defined; but only in general to pray for the soul of the donor and his heirs, dead or alive; and therefore they did no fealty (which is incident to all other services but this), because this divine service was of a higher and more exalted nature. This is the tenure, by *108•which almost all the ancient monasteries and religious houses held their lands, and by which the parochial clergy . . . hold them at this day. . . . And, even at present, this is a tenure of a nature very distinct from all others; being not in the least feudal, but merely spiritual. For if the service be neglected, the law gives no remedy by distress or otherwise to the lord of whom the lands are holden; but merely a complaint to the ordinary or visitor to correct it. Wherein it materially differs from what ivas called tenure by divine service; in which the tenants were obliged to do some special divine services in certain; as to sing so many masses, to distribute such a sum in alms, and the like; which, being expressly defined and prescribed, could with no kind of propriety be called free alms; especially as for this, if unperformed the lord might distrain without any complaint to the visitor. All such donations are indeed now out of use; for, since the statute of Quia Emptores (18 Edw. I.), none but the king can give lands to be holden by this tenure.” 1 Cooley’s Blackstone, book II, pp. 101, 102, V; People v. Van Rensselaer, 9 N. Y. 291, 334-336.
The constitution of this state, like those of New York, Minnesota, and Arkansas, provides (see. 14, art. I) : “All lands within this state are declared to be allodial, and feudal tenures are prohibited.” Allodial is defined by Blackstone as “land possessed by a man in his own right without owing any rent or service to any superior.” 2 Blackstone, 105.
“Held in free and absolute ownership, as contradistin-.guished from feudal tenures, which are prohibited in the same sentence and by the very next words, and the prohibition of which, with their servitudes and reservations, and all the attendant hindrances and obstacles in the way of free and ready sale and transfer of real property, constituted the ■chief object of the provision.” Barker v. Dayton, 28 Wis. 367, 384, 385.
I do not think the words “feudal tenure” in the constitution should be given any such strict construction as to permit all tenures of the feudal age which were not according to the ■distinctions then made strictly feudal. Neither does it *109necessarily limit the associated word “allodial;” but the latter word broadens the meaning of the sentence. I think the-word- “feudal” relates to the age and the system, rather than to specific tenures among the multiform tenures then in existence. Under such a constitutional provision we surely are not at liberty to revive a species of tenure which the foregoing-quotation from Blackstone shows to have been long obsolete even in his day. Conditions, rents, and services may no-doubt be exacted as a consideration for a lease, but a grant in fee of the whole land or of the use thereof cannot be upon any such tenure. Some one must own the land- as an allodium. The statute Quia Emptores is part of the common law of this state, and that statute by construction long settled does not permit any such tenure as that attempted to be created by this will, if we find no mandatory requirements that the-land be sold and converted into money. 1 Eeeves, Eeal Prop. §§ 290, 291; Gray, Perpetuities, §§ 26, 28; Van Rensselaer v. Hays, 19 N. Y. 68. There could not be, as I understand this constitutional provision, any rent or service reserved out of a grant or devise in fee, whether such transfer be of the title or merely of the use.